  4:14-cr-03127-JMG-CRZ Doc # 133 Filed: 08/25/21 Page 1 of 1 - Page ID # 272




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    4:14CR3127

      vs.
                                                              RELEASE ORDER
JUAN CARLOS HERNANDEZ,

                    Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for
             December 10, 2021 at 10:00 a.m. before the Honorable John M. Gerrard,
             in Courtroom 1, United States Courthouse and Federal Building, 100
             Centennial Mall North, Lincoln, Nebraska.


      2)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing.



August 25, 2021.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
